J-S64036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

DONALD HAGNER

                            Appellant                   No. 1132 WDA 2014


             Appeal from the Judgment of Sentence June 27, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0002011-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED OCTOBER 24, 2014

        Appellant, Donald Hagner, appeals from the judgment of sentence

entered in the Fayette County Court of Common Pleas, following his guilty

plea to four (4) counts of aggravated indecent assault and one (1) count of

corruption of minors.1 We affirm.

        In its opinion, the trial court fully sets forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.

        Appellant raises two issues for our review:

           IS IT UNCONSTITUTIONAL TO REQUIRE…APPELLANT TO
           REGISTER FOR A LIFETIME WHEN SAID REGISTRATION
____________________________________________


1
  18 Pa.C.S.A. §§ 3125(a)(1), (a)(2), (a)(7), (a)(8), and 6301(a)(1),
respectively.
J-S64036-14


         REQUIREMENT EXCEEDS THE STATUTORY              MAXIMUM
         PENALTY FOR APPELLANT’S OFFENSE?

         IS THE ADAM WALSH STATUTE UNCONSTITUTIONAL IN
         REQUIRING…APPELLANT TO REGISTER FOR A LIFETIME?

(Appellant’s Brief at 7).

      Pennsylvania law states that registration requirements under the

Sexual Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S.A.

§§    9799.10-9799.41,      do   not   constitute   criminal     punishment.

Commonwealth v. McDonough, 96 A.3d 1067 (Pa.Super. 2014).                  In

McDonough, this Court rejected the argument that mandating compliance

with SORNA by offenders, who have served their maximum term, is

unconstitutional. Id.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Gerald R.

Solomon, we conclude Appellant’s issues merit no relief.       The trial court

opinion discusses and properly disposes of the questions presented.      (See

Trial Court Opinion, filed July 28, 2014, at 2-4) (finding: registration

requirements imposed by SORNA are remedial, not punitive; registration is

properly characterized as collateral consequence of defendant’s plea;

application of registration requirements is not limited by factors which

control imposition of sentence; offender who has served maximum term can

still be required to comply with SORNA registration requirements; thus,

application of lifetime registration under SORNA to Appellant is not


                                   -2-
J-S64036-14


unconstitutional).   Accordingly, we affirm on the basis of the trial court

opinion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2014




                                    -3-
Circulated 10/14/2014 03:38 PM
Circulated 10/14/2014 03:38 PM
Circulated 10/14/2014 03:38 PM
Circulated 10/14/2014 03:38 PM